DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s amendment submitted on May 26, 2022.  In virtue of this amendment:
Claims 3 and 20 are cancelled; and thus,
Claims 1-2 and 4-19 are now pending in the instant application.
Allowable Subject Matter
Claims 1-2 and 4-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record fails to disclose or fairly suggest the following limitations:
A radio frequency plasma processing system comprising … “wherein when an electrical property does not exceed a limit defined by a reference value set, a fault detector connected to the radio frequency plasma processing system continues to receive the electrical property from a plurality of sensors disposed on the radio frequency plasma processing system and compares the electrical property with the reference value set”, in combination with the remaining claimed limitations as claimed in independent claim 1 (claims 2 and 4-10 are allowed as being dependent on claim 1).
A method for providing uniformity control in a radio frequency plasma processing system, the method comprising … “determining that a plasma non-uniformity exists based on the detected electrical property; and adjusting an operational parameter of a plasma powering device based on the determined plasma non-uniformity, wherein the determining comprises comparing a magnitude of non-axisymmetric phase and amplitude modes to a reference value set”, in combination with the remaining claimed limitations as claimed in independent claim 17 (claims 18-19 are allowed as being dependent on claim 17).
Reasons for indicating the allowable subject matter of claims 11-16 were provided in the previous office action mailed on March 08, 2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Yuzurihara et al. – US 2010/0187998
Prior art Moroz et al. – US 2006/0081564
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        July 22, 2022